DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, “the interface element is molded in film coupled to the wound dressing” should read --the interface element is molded in a film coupled to the wound dressing--. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, the limitation “the interface element being configured to receive a second user input” has been interpreted under 112(f) as a mean plus function limitation because of the combination of a generic holder “element” and functional language “being configured to receive a second user input” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification (an interface element 22 such as an electrical contact: ¶0038) as performing the claimed function, and equivalents thereof.
In claim 13, the limitation “the interface element being configured to receive a second user input” has been interpreted under 112(f) as a mean plus function limitation because of the combination of a generic holder “element” and functional language “being configured to receive a second user input” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification (an interface element 22 such as an electrical contact: ¶0038) as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “supply of negative pressure with the negative pressure source in response to receipt of the first user input while the negative pressure source is not supplying negative pressure” which is indefinite because the limitations/conditions are contradictory and unclear. How can the negative pressure source supply negative pressure while (i.e. at the same time) not supply negative pressure? According to examiner’s understanding of the instant publication/specification, the not supplying negative pressure condition of the negative pressure source is before the receipt of the first user input and the supplying negative pressure condition of the negative pressure source is after the receipt of the first user input. Thus, the relationship of the not supplying negative pressure and receipt of the first user input is not clear. When does the control circuitry supply negative pressure with the negative pressure source? The recitation has been examined below as if it read --supply of negative pressure with the negative pressure source in response to receipt of the first user input when the negative pressure source is not supplying negative pressure--.
Claim 1 recites “prevent supply of negative pressure with the negative pressure source in response to receipt of the first user input while the negative pressure source is supplying negative pressure” which is indefinite because the limitations/conditions are contradictory and unclear. How can the negative pressure source prevent supply of negative pressure while (i.e. at the same time) supplying negative pressure? When does the control circuitry prevent negative pressure with the negative pressure source? According to examiner’s understanding of the instant publication/specification, the supplying negative pressure condition of the negative pressure source is before the receipt of the first user input and the preventing of supply negative pressure condition of the negative pressure source is after the receipt of the first user input. Thus, the relationship of the supplying of negative pressure and receipt of the first user input is not clear. The recitation has been examined below as if it read --prevent supply of negative pressure with the negative pressure source in response to receipt of the first user input when the negative pressure source is supplying negative pressure --.
Claims 2-12 are rejected by virtue of their dependency from claim 1.
Claim 13 recites  “supplying of negative pressure with the negative pressure source to the wound dressing via a fluid flow path in response to receipt of the first user input while the negative pressure source is not supplying negative pressure to the wound dressing” which is indefinite because the limitations/conditions are contradictory and unclear. How can the negative pressure source supply negative pressure while (i.e. at the same time) not supply negative pressure? According to examiner’s understanding of the instant publication/specification, the not supplying negative pressure condition of the negative pressure source is before the receipt of the first user input and the supplying negative pressure condition of the negative pressure source is after the receipt of the first user input. Thus, the relationship of the not supplying negative pressure and receipt of the first user input is not clear. When does the control circuitry supply negative pressure with the negative pressure source? The recitation has been examined below as if it read --supplying of negative pressure with the negative pressure source to the wound dressing via a fluid flow path in response to receipt of the first user input when the negative pressure source is not supplying negative pressure to the wound dressing--.
Claim 13 recites “preventing supply of negative pressure with the negative pressure source to the wound dressing via the fluid flow path in response to receipt of the first user input while the negative pressure source is supplying negative pressure to the wound dressing” which is indefinite because the limitations/conditions are contradictory and unclear. How can the negative pressure source prevent supply of negative pressure while (i.e. at the same time) supplying negative pressure? When does the control circuitry prevent negative pressure with the negative pressure source? According to examiner’s understanding of the instant publication/specification, the supplying negative pressure condition of the negative pressure source is before the receipt of the first user input and the preventing of supply negative pressure condition of the negative pressure source is after the receipt of the first user input. Thus, the relationship of the supplying of negative pressure and receipt of the first user input is not clear. The recitation has been examined below as if it read --preventing supply of negative pressure with the negative pressure source to the wound dressing via the fluid flow path in response to receipt of the first user input when the negative pressure source is supplying negative pressure to the wound dressing--.
 Claims 14-20 are rejected by virtue of their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-19 are rejected under 35 U.S.C 103 as being unpatentable over Begin (US 20150025482, cited in the Applicant’s 9/6/2019 IDS) in view of Askem (US 20150174304).
Regarding claim 1, Begin teaches an apparatus for applying negative pressure to a wound, the apparatus comprising:
a wound dressing configured to be placed over a wound of a patient (a wound filler 130 combined with wound cover 120 to form a wound dressing which is placed over a wound, ¶0030 and Fig. 1); 
a negative pressure source (pump assembly broadly illustrated as 150 in Fig. 1 and detailedly illustrated as 230 in Figs. 2A-F) disposed on or within the wound dressing (pump assembly can be “mounted to the wound dressing” 120 + 130: ¶0030), the negative pressure source configured to provide negative pressure to the wound dressing via a fluid flow path (pump assembly configured to provide negative pressure to the wound dressing (120 + 130) via a conduit 140: ¶0032 and Fig. 1);
a switch …, the switch being configured to receive a first user input (button 212b can be configured as a play/pause button for the delivery of negative pressure therapy actuated by a user via pressing (i.e. a user input) and functioning as play/pause switch; thus, button 212b reads on the claimed switch: ¶0041);
an interface element…, the interface element being configured to receive a second user input (button 212a can be configured as a power button to turn on/off the pump assembly actuated by a user via pressing (i.e. a user input) and functioning as an interface element for the user: ¶0041); and 
control circuitry (controller 1410, ¶0067 and Fig. 14) electrically coupled to the switch and the interface element (1410 is capable of providing output to buttons 212a-b, and therefore, 1410 electrically coupled to the buttons 212a-b: ¶0067), the control circuitry being configured to: 
when in a first mode (on mode),
supply of negative pressure with the negative pressure source in response to receipt of the first user input when the negative pressure source is not supplying negative pressure (controller 1410 is capable of turning on the supply of negative pressure with the pump assembly when user presses button 212b to the play position: ¶004, 0066-0067, and 0103), 
prevent supply of negative pressure with the negative pressure source in response to receipt of the first user input when the negative pressure source is supplying negative pressure (controller 1410 capable of pausing/preventing supply of negative pressure with the pump assembly when user presses button 212b to the pause position: ¶0041, 0066-0067 and 0103), and
change from the first mode to a second mode different from the first mode in response to receipt of the second user input, when in the second mode, disable supply of negative pressure with the negative pressure source (controller 1410 capable of changing the on mode to an off mode in response to the user pressing of button 212a to the off position; controller 1410 capable of disabling supply of negative pressure with the pump assembly when it is in the off mode: ¶0041 and 0066-0067).
While Begin teaches to dispose the pump assembly which comprises the switch as 212b and the interface element as 212b on the wound dressing (as discussed above), Begin does not teach that the switch and the interface element are disposed directly on or within the wound dressing.
In the same field of endeavor, negative pressure wound therapy devices, Askem teaches that user interface/operation buttons can be positioned in any desired position on the dressing, including above or below the outermost dressing layer (¶0267, 0377 and Figs. 51A-B) for the benefit(s) of reducing weight/size of the pump assembly and/or obtaining a more balanced dressing in terms of weight and size (¶0244 and 0271). Askem also teaches to dispose the pump assembly on or within the wound dressing (¶0266-0267 and 0296) for the benefit(s) of increasing the portability of the pump assembly and device (¶0206). Askem also teaches the technique of configuring buttons/switches with at least two or more operational states/positions (¶0387).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the negative pressure wound dressing device of Begin in view of Askem by rearranging the switch as 212b and the interface element as 212a from the negative pressure source to the wound dressing for the benefit(s) of reducing weight/size of the negative pressure source and/or obtaining a more balanced dressing in terms of weight and size as suggested/desired by Askem. In addition, the proposed rearrangement of is deemed obvious as it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (see MPEP 2144.04 (VI) (C)). 
Regarding claim 2, modified Begin teaches the device according to claim 1, as set forth above, wherein when the switch experiences a fault and is no longer able to receive the first user input, the control circuitry is further configured to prevent or disable supply of negative pressure with the negative pressure source in response to receipt of no user inputs other than the second user input (controller 1410 capable of disabling/preventing supply of negative pressure with the pump assembly in response to the user pressing of button 212a to the off position even when/if  pressing of button 212b experiences a fault or stops working: ¶0041 and 0066-0067).
Regarding claim 3, modified Begin teaches the device according to claim 1, as set forth above, wherein the control circuitry is further configured to supply of negative pressure with the negative pressure source in response to receipt of no user inputs other than the first user input (controller 1410 is capable of turning on the supply of negative pressure with the pump assembly when user presses only button 212b to the play position: ¶0041 and 0066-0067).
Regarding claim 4, modified Begin teaches the device according to claim 1, as set forth above, wherein while the negative pressure source is supplying negative pressure, the control circuitry is further configured to prevent or disable supply of negative pressure with the negative pressure source in response to receipt of no user inputs other than the first user input and the second user input (while the pump assembly is turned on and supplying negative pressure, the controller 1410 is capable of preventing/disabling supply of negative pressure with the pump assembly in response to receipt of no user inputs other than the pressing of the button 212a to the off positon and the button 212b to the pause position: ¶0041 and 0066-0067).
Regarding claim 5, modified Begin teaches the device according to claim 1, as set forth above, wherein when the control circuitry is in the second mode, the control circuitry is, in response to receipt of the second user input, further configured to: change from the second mode to the first mode; and supply of negative pressure with the negative pressure source (controller 1410 is capable of changing from the off mode to the on mode in response to the pressing of the button 212a to the on positon and supplying negative pressure with the pump assembly by turning on the pump assembly after the pressing of the button 212a : ¶0041 and 0066-0067).
Regarding claim 6, modified Begin teaches the device according to claim 1, as set forth above, wherein the control circuitry is configured to disable supply of negative pressure with the negative pressure source by: deactivation of operation of the negative pressure source or the control circuitry, opening of a vent positioned in the fluid flow path, or closing of a valve positioned in the fluid flow path (controller 1410 capable of disabling supply of negative pressure with the negative pressure source by deactivation of operation of the negative pressure source: ¶0041, 0066-0067, 0103, claims 17 and 23).
Regarding claim 7, modified Begin teaches the device according to claim 6, as set forth above, wherein the control circuitry is configured to deactivate operation of the negative pressure source or the control circuitry by (i) disconnection of power to the negative pressure source or the control circuitry or (ii) withdrawal of an enable signal provided to the negative pressure source or the control circuitry (controller 1410 capable of deactivating the pump assembly by disconnection of power to the negative pressure source via button 212a: Claim 17, ¶0041 and 0066-0067).
Regarding claim 8, modified Begin teaches the device according to claim 1, as set forth above, wherein the control circuitry is configured to prevent supply of negative pressure with the negative pressure source by: deactivation of operation of the negative pressure source, opening of a vent positioned in the fluid flow path, or closing of a valve positioned in the fluid flow path (controller 1410 capable of preventing supply of negative pressure with the negative pressure source by deactivation of operation of the negative pressure source: ¶0041, 0066-0067, 0103, claims 17 and 23). 
Regarding claim 9, modified Begin discloses all the limitations of claim 1 as discussed above, and also teach wherein the interface element is molded in film coupled to the wound dressing (rearranged button 212a is provided/printed on the outermost layer coupled to the wound dressing: suggested by Askem as applied above).
Regarding claim 10, modified Begin discloses the device according to claim 1, as set forth above, and implicitly teaches wherein the interface element comprises an electrical contact configured to receive the second user input (based on the teachings of the combination about the electrical connections/communication and control diagrams as well as general knowledge in the art, a person having ordinary skill in the art would have understood/recognized that button 212a intrinsically comprises an electrical contact capable of receiving user’s pressing/input and electrically transmitting/notifying the actuation of button 212a to the controller 1410: ¶0041, 0066-0067 and Fig. 14).  
Regarding claim 11, modified Begin discloses all the limitations of claim 1 as discussed above. Begin further implicitly teaches claim 11 because Begin teaches to actuate button 212b via pressing/depression and to change the pressing/depression sequence/actuation of the button 212b as desired (¶0041). As such, a person having ordinary skill in the art would have understood/recognized that taught switch is required to be depressed for at least a period of time (e.g. at least 1 second) to be able to function. 
Additionally, Askem further teaches to actuate switches/buttons by depressing them for a predetermined time (¶0378-0380 and Fig. 53).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the negative pressure wound therapy device of Begin in view of Askem by configuring the switch to receive/transmit the first user input/pressing in response to depression of the switch for a period of time for the benefits of activating/deactivating the switch via a specific period of time and preventing undesired/accidental activation/deactivation of negative pressure source with any other depression period times.
Regarding claim 13, Begin teaches a method of operating a negative pressure wound therapy apparatus (Abstract and MPEP 2112.02 (I)) comprising 
a wound dressing (a wound filler 130 combined with wound cover 120 to form a wound dressing which is placed over a wound: ¶0030 and Fig. 1), 
a negative pressure source disposed on or within the wound dressing (pump assembly broadly illustrated as 150 in Fig. 1 and detailedly illustrated as 230 in Figs. 2A-F) disposed on or within the wound dressing (pump assembly can be “mounted to the wound dressing” 120 + 130: ¶0030), 
a switch …, and 
an interface element …, 
the switch being configured to receive a first user input (button 212b can be configured as a play/pause button for the delivery of negative pressure therapy actuated by a user via pressing (i.e. a user input) and functioning as play/pause switch; thus, button 212b reads on the claimed switch: ¶0041) and 
the interface element being configured to receive a second user input (button 212a can be configured as a power button to turn on/off the pump assembly actuated by a user via pressing (i.e. a user input) and functioning as an interface element for the user: ¶0041), 
the method comprising:
supplying of negative pressure with the negative pressure source to the wound dressing via a fluid flow path in response to receipt of the first user input when the negative pressure source is not supplying negative pressure to the wound dressing (controller 1410 is capable of turning on the supply of negative pressure with the pump assembly when user presses button 212b to the play position: ¶004, 0066-0067, 0103 and MPEP 2112.02 (I));
preventing supply of negative pressure with the negative pressure source to the wound dressing via the fluid flow path in response to receipt of the first user input when the negative pressure source is supplying negative pressure to the wound dressing (controller 1410 capable of pausing/preventing supply of negative pressure with the pump assembly when user presses button 212b to the pause position: ¶0041, 0066-0067, 0103 and MPEP 2112.02 (I));
in response to receipt of the second user input, disabling supply of negative pressure with the negative pressure source to the wound dressing (controller 1410 capable of changing the on mode to an off mode in response to the user pressing of button 212a to the off position; controller 1410 capable of disabling supply of negative pressure with the pump assembly when it is in the off mode: ¶0041, 0066-0067 and MPEP 2112.02 (I)); and
subsequent to said disabling supply of negative pressure, not supplying of negative pressure with the negative pressure source to the wound dressing via the fluid flow path in response to receipt of the first user input (pump assembly configured to provide negative pressure to the wound dressing (120 + 130) via a conduit 140; therefore negative pressure cannot be supplied via 140 when disabling supply of negative pressure: ¶0032, Fig. 1 and MPEP 2112.02 (I)).
While Begin teaches to dispose the pump assembly which comprises the switch as 212b and the interface element as 212b on the wound dressing (as discussed above), Begin does not teach that the switch and the interface element are disposed directly on or within the wound dressing.
In the same field of endeavor, negative pressure wound therapy devices, Askem teaches that user interface/operation buttons can be positioned in any desired position on the dressing, including above or below the outermost dressing layer (¶0267, 0377 and Fig. 51A-B) for the benefit(s) of reducing weight/size of the pump assembly and/or obtaining a more balanced dressing in terms of weight and size (¶0244 and 0271). Askem also teaches to dispose the pump assembly on or within the wound dressing (¶0266-0267 and 0296) for the benefit(s) of increasing the portability of the pump assembly and device (¶0206). Askem also teaches the technique of configuring buttons/switches with at least two or more operational states/positions (¶0387).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the negative pressure wound dressing device of Begin in view of Askem by rearranging the switch as 212b and the interface element as 212a from the negative pressure source to the wound dressing for the benefit(s) of reducing weight/size of the negative pressure source and/or obtaining a more balanced dressing in terms of weight and size as suggested/desired by Askem. In addition, the proposed rearrangement of is deemed obvious as it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (see MPEP 2144.04 (VI) (C)). 
Regarding claim 14, modified Begin teaches the method according to claim 13, as set forth above, further comprising subsequent to the switch experiencing a fault and no longer being able to receive the first user input, preventing or disabling supply of negative pressure with the negative pressure source in response to receipt of no user inputs other than the second user input (controller 1410 capable of disabling/preventing supply of negative pressure with the pump assembly in response to the user pressing of button 212a to the off position even when/if  pressing of button 212b experiences a fault or stops working: ¶0041, 0066-0067 and MPEP 2112.02 (I)).
Regarding claim 15, modified Begin teaches the method according to claim 13, as set forth above, further comprising supplying of negative pressure with the negative pressure source in response to receipt of no user inputs other than the first user input (controller 1410 is capable of turning on the supply of negative pressure with the pump assembly when user presses only button 212b to the play position: ¶0041, 0066-0067 and MPEP 2112.02 (I)).
Regarding claim 16, modified Begin teaches the method according to claim 13, as set forth above, further comprising while the negative pressure source is supplying negative pressure, preventing or disabling supply of negative pressure with the negative pressure source in response to receipt of no user inputs other than the first user input and the second user input (while the pump assembly is turn and supplying negative pressure, the controller 1410 is capable of preventing/disabling supply of negative pressure with the pump assembly in response to receipt of no user inputs other than the pressing of the button 212a to the off positon and the button 212b to the pause position: ¶0041, 0066-0067 and MPEP 2112.02 (I)).
Regarding claim 17, modified Begin teaches the method according to claim 13, as set forth above, wherein said disabling supply of negative pressure comprises: deactivation of operation of the negative pressure source or the control circuitry, opening of a vent positioned in the fluid flow path, or closing of a valve positioned in the fluid flow path (controller 1410 capable of disabling supply of negative pressure with the negative pressure source by deactivation of operation of the negative pressure source: ¶0041, 0066-0067, 0103, claims 17 and 23; MPEP 2112.02 (I)).
Regarding claim 18, modified Begin teaches the method according to claim 13, as set forth above, further comprising receiving the second user input via an electrical contact of the interface element (based on the teachings of the combination about the electrical connections/communication and control diagrams as well as general knowledge in the art, a person having ordinary skill in the art would have understood/recognized that button 212a intrinsically comprises an electrical contact capable of receiving user’s pressing/input and electrically transmitting/notifying the actuation of button 212a to the controller 1410: ¶0041, 0066-0067, Fig. 14 and MPEP 2112.02 (I)).   
Regarding claim 19, modified Begin discloses the method of claim 13 as discussed above. Begin further implicitly teaches claim 11 because Begin teaches to actuate button 212b via pressing/depression and to change the pressing/depression sequence/actuation of the button 212b as desired (¶0041). As such, a person having ordinary skill in the art would have understood/recognized that taught switch is required to be depressed for at least a period of time (e.g. at least 1 second) to be able to function. 
Additionally, Askem further teaches to actuate switches/buttons by depressing them for a predetermined time (¶0378-0380 and Fig. 53).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the negative pressure wound therapy device of Begin in view of Askem by configuring the switch to receive/transmit the first user input/pressing in response to depression of the switch for a period of time for the benefits of activating/deactivating the switch via a specific period of time and preventing undesired/accidental activation/deactivation of negative pressure source with any other depression period times.
Claims 12 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Begin (US 20150025482, cited in the Applicant’s 9/6/2019 IDS) in view of Askem (US 20150174304), and further in view of Lueckenhoff (US 20100307496).
Regarding claim 12, modified Begin discloses all the limitations of claim 11 as discussed above, but does not teach wherein the depression period of the switch is between 0.5 seconds and 5 seconds.
In the same field of endeavor, negative pressure wound therapy devices, Lueckenhoff discloses that a depression of a control button is 5 seconds for the benefit of preventing accidental depression of the control button (¶0087). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Begin and Askem and further in view of Lueckenhoff by making button 212b with a timed depression of 5 seconds for the benefit of preventing accidental depression of the control button.
Regarding claim 20, modified Begin discloses all the limitations of claim 19 as discussed above, but does not teach wherein the depression period of the switch is between 0.5 seconds and 5 seconds.
In the same field of endeavor, negative pressure wound therapy methods, Lueckenhoff discloses that a depression of a control button is 5 seconds for the benefit of preventing accidental depression of the control button (¶0087). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Begin and Askem and further in view of Lueckenhoff by making button 212b with a timed depression of 5 seconds for the benefit of preventing accidental depression of the control button.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHU Q. TRAN/Examiner, Art Unit 4171                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 4171